EXHIBIT 10.1




SEPARATION AGREEMENT
August 7, 2017


This Separation Agreement ("Agreement") is made and entered into by and between
Hyun Park and PG&E Corporation (the "Corporation") (collectively the "Parties")
and sets forth the terms and conditions of Mr. Park's separation from employment
with the Corporation. The "Effective Date" of this Agreement is defined in
paragraph 18(a).
1. Resignation.  Mr. Park resigned from his position as Senior Vice President,
General Counsel of PG&E Corporation on March 1, 2017 and assumed the position of
PG&E Corporation Senior Vice President and Special Counsel to the Chairman of
the Board ("Special Counsel.") Effective September 1, 2017, Mr. Park shall
resign from the Special Counsel position. Mr. Park shall have until August 28,
2017, to accept this Agreement by submitting a signed copy to the Corporation.
Regardless of whether Mr. Park accepts this Agreement, on September 1, 2017, he
will be paid all salary or wages and vacation accrued, unpaid and owed to him as
of that date, he will remain entitled to any other benefits to which he is
otherwise entitled under the provisions of the Corporation's plans and programs,
and he will receive notice of the right to continue his existing
health-insurance coverage pursuant to COBRA.
The benefits set forth in paragraph 2 below are conditioned upon Mr. Park's
acceptance of this Agreement and his execution of Exhibit A.
2. Separation benefits.  In consideration of his acceptance of this Agreement,
the Corporation will provide to Mr. Park the following separation benefits:
a. Severance payment.  Under the terms of the 2012 PG&E Corporation Officer
Severance Policy, Mr. Park's severance payment amount is $1,054,020 (One Million
Fifty-Four Thousand Twenty Dollars.) Following his execution of this Agreement
as set forth in paragraph 18(a) below and execution of Exhibit A on September 1,
2017, the Corporation will make the severance payment, less applicable
withholdings and deductions, to Mr. Park.
b. Bonus.  Mr. Park shall be entitled to receive a pro-rated bonus under the
Corporation's 2017 short-term incentive plan based on the percentage of time Mr.
Park was employed by the Corporation in 2017, and at the time such bonus, if
any, would otherwise be paid.
c. Stock.  Upon the September 1, 2017 resignation date, but conditioned on the
occurrence of the Effective Date of this Agreement as set forth in paragraph
18(a) below, all unvested restricted stock unit grants and performance share
grants provided to Mr. Park under the Corporation's 2014 Long-Term Incentive
Plan ("LTIP"), including his 2017 LTIP grant, shall continue to vest, terminate,
or be canceled as provided in the LTIP award agreements.


 d. Career transition services.  For a maximum period of one year following
September 1, 2017, the Corporation will provide Mr. Park with executive career
transition services from Lee Hecht Harrison, with total payments to the firm not
to exceed $12,000 (Twelve Thousand Dollars.). Lee Hecht Harrison shall bill the
Corporation directly for their services to Mr. Park. Mr. Park's entitlement to
services under this Agreement will terminate when he becomes employed, either by
another employer or through self-employment other than consulting with the
Corporation.


                             e. Payment of COBRA premium.  In addition to the
severance payment described in paragraph 2a, the Corporation will pay Mr. Park
the amount of $42,451 (Forty Two Thousand Four Hundred Fifty-One Dollars), which
is an estimated value of his monthly COBRA premiums for the eighteen-month
period commencing the first full month after September 1, 2017.
3. Defense and indemnification in third-party claim.  The Corporation and/or its
affiliate, or subsidiary will provide Mr. Park with legal representation and
indemnification protection in any legal proceeding in which he is a party or is
threatened to be made a party by reason of the fact that he is or was an
employee or officer of the Corporation and/or its affiliate or subsidiary, in
accordance with the terms of the resolution of the Board of Directors of PG&E
Corporation dated July 19, 1995, any subsequent PG&E policy or plan providing
greater protection to Mr. Park, or as otherwise required by law.
4. Cooperation with legal proceedings.  Mr. Park will, upon reasonable notice,
furnish information and reasonable assistance to the Corporation and/or its
affiliate or subsidiary (including truthful testimony and document production)
as may reasonably be required by them or any of them in connection with any
legal, administrative or regulatory proceeding in which they or any of them is,
or may become, a party, or in connection with any filing or similar obligation
imposed by any taxing, administrative or regulatory authority having
jurisdiction, provided, however, that the Corporation and/or its affiliate or
subsidiary will pay all reasonable expenses incurred by Mr. Park in complying
with this paragraph.
5. Release of claims and covenant not to sue.
a. In consideration of the separation benefits and other benefits the
Corporation is providing under this Agreement, Mr. Park, on behalf of himself
and his representatives, agents, heirs and assigns, waives, releases, discharges
and promises never to assert any and all claims, liabilities or obligations of
every kind and nature, whether known or unknown, suspected or unsuspected that
he ever had, now has or might have as of the Effective Date against the
Corporation or its predecessors, affiliates, subsidiaries, shareholders, owners,
directors, officers, employees, agents, attorneys, successors, or assigns. These
released claims include, without limitation, any claims arising from or related
to Mr. Park's employment with the Corporation, or any of its affiliates and
subsidiaries, and the termination of that employment.  These released claims
also specifically include, but are not limited, any claims arising under any
federal, state and local statutory or common law, such as (as amended and as
applicable) Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Americans With Disabilities Act, the Employee Retirement
Income Security Act, the California Fair Employment and Housing Act, the
California Labor Code, any other federal, state or local law governing the terms
and conditions of employment or the termination of employment, and the law of
contract and tort; and any claim for attorneys' fees.
b. Mr. Park acknowledges that there may exist facts or claims in addition to or
different from those which are now known or believed by him to exist. 
Nonetheless, this Agreement extends to all claims of every nature and kind
whatsoever, whether known or unknown, suspected or unsuspected, past or present,
and Mr. Park specifically waives all rights under Section 1542 of the California
Civil Code which provides that:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN TO HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HIS SETTLEMENT WITH
THE DEBTOR.
c. With respect to the claims released in the preceding paragraphs, Mr. Park
will not initiate or maintain any legal or administrative action or proceeding
of any kind against the Corporation or its predecessors, affiliates,
subsidiaries, shareholders, owners, directors, officers, employees, agents,
attorneys, successors, or assigns, for the purpose of obtaining any personal
relief, nor (except as otherwise required or permitted by law) assist or
participate in any such proceedings, including any proceedings brought by any
third parties.
6. Re-employment.  Mr. Park will not seek any future re-employment with the
Corporation, or any of its subsidiaries or affiliates.  This paragraph will not,
however, preclude Mr. Park from accepting an offer of future employment from the
Corporation, or any of its subsidiaries or affiliates.
7. Non-disclosure.
a. Mr. Park will not disclose, publicize, or circulate to anyone in whole or in
part, any information concerning the existence, terms, and/or conditions of this
Agreement without the express written consent of the PG&E Corporation's Chief
Executive Officer or, as reasonably necessary to enforce the terms of this
Agreement, unless otherwise required or permitted by law or if this Agreement is
publicly filed with the Securities and Exchange Commission. Notwithstanding the
preceding sentence, Mr. Park may disclose the terms and conditions of this
Agreement to his family members, and any attorneys or tax advisors, if any, to
whom there is a bona fide need for disclosure in order for them to render
professional services to him, provided that the person first agrees to keep the
information confidential and not to make any disclosure of the terms and
conditions of this Agreement unless otherwise required or permitted by law or if
this Agreement is publicly filed with the Securities and Exchange Commission.


b. Mr. Park will not use, disclose, publicize, or circulate any confidential or
proprietary information concerning the Corporation or its subsidiaries or
affiliates, which has come to his attention during his employment with the
Corporation, unless doing so is expressly authorized in writing by PG&E
Corporation's Chief Executive Officer, or is otherwise required or permitted by
law.  Nothing in this Agreement prohibits Mr. Park from reporting possible
violations of federal law or regulation to any governmental agency or regulatory
authority, including but not limited to the U.S. Securities and Exchange
Commission, or from making other disclosures that are protected under the
whistleblower provisions of federal or state law or regulation. Before making
any legally-required or permitted disclosure, Mr. Park will give the Corporation
notice at least ten (10) business days in advance.


8. Non-Disparagement.  Mr. Park agrees to refrain from performing any act,
engaging in any conduct or course of action or making or publishing any
statements, claims, allegations or assertions, which have or may reasonably have
the effect of demeaning the name or business reputation of  the Corporation, or
any of its subsidiaries or affiliates, or any of their respective employees,
officers, directors, agents or advisors in their capacities as such or which
adversely affects (or may reasonably be expected adversely to affect) the best
interests (economic or otherwise) of any of them. Nothing in this paragraph 8
shall preclude Mr. Park from fulfilling any legal duty he may have, including
responding to any subpoena or official inquiry from any court or government
agency.
9. No unfair competition.
a. For a period of 12 months after September 1, 2017, Mr. Park will not engage
in any unfair competition against the Corporation, or any of its subsidiaries or
affiliates.
b. For a period of 12 months after September 1, 2017, Mr. Park will not,
directly or indirectly, solicit or contact for the purpose of diverting or
taking away or attempt to solicit or contact for the purpose of diverting or
taking away:
(1)
any existing customer of the Corporation or its affiliates or subsidiaries;

(2)
any prospective customer of the Corporation or its affiliates or subsidiaries
about whom Mr. Park acquired information as a result of any solicitation efforts
by the Corporation or its affiliates or subsidiaries, or by the prospective
customer, during Mr. Park's employment with the Corporation;

(3)
any existing vendor of the Corporation or its affiliates or subsidiaries;

(4)
any prospective vendor of the Corporation or its affiliates or subsidiaries,
about whom Mr. Park acquired information as a result of any solicitation efforts
by the Corporation or its affiliates or subsidiaries, or by the prospective
vendor, during Mr. Park's employment with the Corporation;

(5)
any existing employee, agent or consultant of the Corporation or its affiliates
or subsidiaries, to terminate or otherwise alter the person's or entity's
employment, agency or consultant relationship with the Corporation or its
affiliates or subsidiaries; or

(6)
any existing employee, agent or consultant of the Corporation or its affiliates
or subsidiaries, to work in any capacity for or on behalf of any person,
Corporation or other business enterprise that is in competition with the
Corporation or its affiliates or subsidiaries.

     10. Material breach by Employee.  In the event that Mr. Park breaches any
material provision of this Agreement, including but not necessarily limited to
paragraphs 4, 5, 6, 7, 8 and/or 9 and fails to cure said breach upon reasonable
notice, the Corporation will be entitled to recover any actual damages and to
recalculate any future pension benefit entitlement without the additional
credited age he received or would have received under this Agreement. Despite
any breach by Mr. Park, his other duties and obligations under this Agreement,
including his waivers and releases, will remain in full force and effect. In the
event of a breach or threatened breach by Mr. Park of any of the provisions in
paragraphs 4, 5, 6, 7, 8, and/or 9, the Corporation will, in addition to any
other remedies provided in this Agreement, be entitled to equitable and/or
injunctive relief and because the damages for such a breach or threatened breach
will be difficult to determine and will not provide a full and adequate remedy,
the Corporation will also be entitled to specific performance by Mr. Park of his
obligations under paragraphs 4, 5, 6, 7, 8, and/or 9.
11. Material breach by the Corporation.  Mr. Park will be entitled to recover
actual damages in the event of any material breach of this Agreement by the
Corporation, including any unexcused late or non-payment of any amounts owed
under this Agreement, or any unexcused failure to provide any other benefits
specified in this Agreement. In the event of a breach or threatened breach by
the Corporation of any of its material obligations to him under this Agreement,
Mr. Park will be entitled to seek, in addition to any other remedies provided in
this Agreement, specific performance of the Corporation's obligations and any
other applicable equitable or injunctive relief.
12.  No admission of liability.  This Agreement is not, and will not be
considered, an admission of liability or of a violation of any applicable
contract, law, rule, regulation, or order of any kind.
13. Complete agreement.  This Agreement sets forth the entire agreement between
the Parties pertaining to the subject matter of  this Agreement and fully
supersedes any prior or contemporaneous negotiations, representations,
agreements, or understandings between the Parties with respect to any such
matters, whether written or oral (including any that would have provided Mr.
Park with any different severance arrangements). The Parties acknowledge that
they have not relied on any promise, representation or warranty, express or
implied, not contained in this Agreement. Parole evidence will be inadmissible
to show agreement by and among the Parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement.


14. Severability.  If any provision of this Agreement is determined to be
invalid, void, or unenforceable, the remaining provisions will remain in full
force and effect.
15. Arbitration.  With the exception of any request for specific performance,
injunctive or other equitable relief, any dispute or controversy of any kind
arising out of or related to this Agreement, Mr. Park's employment with the
Corporation (or with the employing subsidiary), the separation of Mr. Park from
that employment and from his positions as an officer and/or director of the
Corporation or any subsidiary or affiliate, or any claims for benefits, rights
under, or interpretation of this Agreement, will be resolved exclusively by
final and binding arbitration using one arbitrator in accordance with the
Commercial Arbitration Rules of the American Arbitration Association currently
in effect, provided, however, that in rendering their award, the arbitrators
will be limited to those legal rights and remedies provided for by law. The only
claims not covered by this paragraph are any non-waivable claims for benefits
under workers' compensation or unemployment insurance laws, which will be
resolved under those laws. Any arbitration pursuant to this paragraph will take
place in San Francisco, California.  The Parties may be represented by legal
counsel at the arbitration but must bear their own fees for such representation
in the first instance. The prevailing party in any dispute or controversy
covered by this paragraph, or with respect to any request for specific
performance, injunctive or other equitable relief in any forum, will be entitled
to recover, in addition to any other available remedies specified in this
Agreement, all litigation expenses and costs, including any arbitrator,
administrative or filing fees and reasonable attorneys' fees, except as
prohibited or limited by law. The Parties specifically waive any right to a jury
trial on any dispute or controversy covered by this paragraph.  Judgment may be
entered on the arbitrators' award in any court of competent jurisdiction. 
Subject to the arbitration provisions of this paragraph, the sole jurisdiction
and venue for any action related to the subject matter of this Agreement will be
the California state and federal courts having within their jurisdiction the
location of the Corporation's principal place of business in California at the
time of such action, and both Parties thereby consent to the jurisdiction of
such courts for any such action.
16. Governing law.  This Agreement will be governed by and construed under the
laws of the United States and, to the extent not preempted by such laws, by the
laws of the State of California, without regard to their conflicts of laws
provisions.
17. No waiver.  The failure of either Party to exercise or enforce, at any time,
or for any period of time, any of the provisions of this Agreement will not be
construed as a waiver of that provision, or any portion of that provision, and
will in no way affect that party's right to exercise or enforce such provisions.
No waiver or default of any provision of this Agreement will be deemed to be a
waiver of any succeeding breach of the same or any other provisions of this
Agreement.
18. Acceptance of Agreement.
a. Mr. Park was provided over 21 days to consider and accept the terms of this
Agreement and was advised to consult with an attorney about the Agreement before
signing it. The provisions of the Agreement are, however, not subject to
negotiation. After signing the Agreement, Mr. Park will have an additional seven
(7) days in which to revoke in writing acceptance of this Agreement. To revoke,
Mr. Park will submit a signed statement to that effect to PG&E Corporation's
Chief Executive Officer before the close of business on the seventh day. If Mr.
Park does not submit a timely revocation, the Effective Date of this Agreement
will be the eighth day after he has signed it.
b. Mr. Park acknowledges reading and understanding the contents of this
Agreement, being afforded the opportunity to review carefully this Agreement
with an attorney of his choice, not relying on any oral or written
representation not contained in this Agreement, signing this Agreement knowingly
and voluntarily, and, after the Effective Date of this Agreement, being bound by
all of its provisions.








Dated:           8/24/2017          . PG&E CORPORATION
By:   /s/ JOHN R. SIMON                        


Dated:           8/8/2017            . HYUN PARK
         /s/ HYUN PARK                              
 

--------------------------------------------------------------------------------



EXHIBIT A


EMPLOYMENT TERMINATION CERTIFICATE


I entered into a SEPARATION AGREEMENT ("Separation Agreement") with Pacific Gas
and Electric Company ("Company") dated August 7, 2017. I hereby acknowledge
that:


(1)        A blank copy of this Employment Termination Certificate was attached
as Exhibit A to the Separation Agreement when the Company gave it to me for
review.  I have been given sufficient and reasonable time to consider signing
this Certificate.  I have been advised of my right to discuss the Separation
Agreement and this Certificate with an attorney before executing either
document.


(2)        The benefits payable under paragraph 2 of the Separation Agreement
are only payable to me if I sign this Certificate on or within 5 business days
after September 1, 2017.


(3)        I executed the Separation Agreement prior to my last day of
employment. In exchange for the remaining benefits provided for in paragraph 2
of the Separation Agreement, I hereby agree that this Certificate will be a part
of my Separation Agreement such that the release of claims and the covenants
that I provided under paragraph 5 of the Separation Agreement will, by my
signature below, extend to and cover any other claims that arose after the
Effective Date, up to and including September 1, 2017 and the date this
Certificate is signed, provided, however, by signing the Employment Termination
Certificate I am not releasing any claim I have to receive any and all benefits
otherwise due to me under the terms of the Separation Agreement, or otherwise
required by law. 


(4)        Nothing in this Certificate alters, diminishes, or mitigates the
scope and breadth of the releases and covenants that I previously provided to
the Company under the Separation Agreement, which shall remain in full force and
effect regardless of whether I sign this Certificate. 


(5)        By signing below, I hereby extend the release of claims and the
covenants that I provided to the Company and other released parties under the
Separation Agreement to cover any other claims (as more fully described in
paragraph 5 of the Separation Agreement) that arose or may have arisen at any
time after the Effective Date, up to and including September 1, 2017 and the
date this Certificate is signed.  I knowingly and voluntarily waive any and all
rights or benefits which I may have had, may now have or in the future may have
under the terms of Section 1542 of the California Civil Code, which provides as
follows:


A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH,
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
I understand that section 1542 gives me the right not to release existing claims
of which I am not now aware, but I expressly and voluntarily choose to waive my
rights under California Civil Code Section 1542, as well as under any other
federal or state statute or common law principles of similar effect.


I UNDERSTAND THAT I HAVE A RIGHT TO CONSULT WITH AN ATTORNEY OF MY OWN CHOOSING
AND TO HAVE THE TERMS OF THIS CERTIFICATE FULLY EXPLAINED TO ME PRIOR TO
SIGNING, AND THAT I AM GIVING UP ANY LEGAL CLAIMS I HAVE AGAINST THE PARTIES
RELEASED IN THE SEPARATION AGREEMENT BY SIGNING THIS CERTIFICATE. I AM SIGNING
THIS CERTIFICATE KNOWINGLY, WILLINGLY AND VOLUNTARILY IN EXCHANGE FOR THE
BENEFITS DESCRIBED IN THE SEPARATION AGREEMENT.




    /s/ HYUN PARK                                  
HYUN PARK


Date:    9/1/2017                                        



